DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/18/2021, with respect to the 35 U.S.C. 112 and 103 rejections have been fully considered and are persuasive in view of Applicant’s amendments. The rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Walls on 4/14/2021.
The application has been amended as follows: 
Claim 78: Insert “further comprises” before “Fe or an alloy” at line 2. Append a period to the end of the claim.
Claim 89: Replace “additive” with “additively” at line 2. Delete the semicolon at the end of the claim.
Claim 97: Replace “A medical implant” with “A medical implant for implantation into a human body” at line 1.

Allowable Subject Matter
Claims 65-66, 74-80, 82, 84-89, 91-92, 96-99 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed medical implant comprising a matrix of coated core particles whose cores are made of bone or derived from bone, or the claimed medical implant comprising a matrix of coated core particles wherein the outermost coating layer comprises Ti, C or alloys thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784